DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN 202010157257.3 filed in State Intellectual Property Office of the P.R.C. (SIPO) on March 9, 2020 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on January 4, 2021 and IDS filed on February 24, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Specification
The specification is objected to because of the following informalities: In paragraph [0048], lines 1-3, “the common line 14 and the scan line 1 are arranged in parallel and located at a side of the source wire 121 that is opposite to the scan line 13” should be corrected to --the common line 14 and the scan line 13 are arranged in parallel, and the common line 14 is located at a side of the source wire 12 that is opposite to the scan line 13--. Support can be found at least in [0015], [0048] and Figs. 2-3 of Applicant’s original disclosure.
Appropriate correction is required.
Claim Objections
Claims 2, 3, 5, 10, 11, 13, 16, 19 and 20 are objected to because of the following informalities:
In claim 2, “the predetermined breaking part locates …” should read --the predetermined breaking part is located ….”
In claim 3, lines 4-5, “the bending part and the predetermined breaking part has the predetermined distance in-between” should read --the bending part and the predetermined breaking part have the first predetermined distance in-between-- (emphasis added). Support can be found at least in Fig. 3 and lines 11-12 of the base claim 1.
In claim 5, lines 3-4, “a bottom of the groove and the predetermined breaking part have the predetermined distance in-between” should read --a bottom of the groove and the predetermined breaking part have the second predetermined distance in-between-- (emphasis added). Support can be found at least in Fig. 3 and lines 17-18 of the base claim 1.
In claim 10, “the predetermined breaking part locates …” should read --the predetermined breaking part is located ….”
In claim 11, lines 4-5, “the bending part and the predetermined breaking part has the predetermined distance in-between” should read --the bending part and the predetermined breaking part have the first predetermined distance in-between-- (emphasis added). Support can be found at least in Fig. 3 and lines 8-9 of the base claim 8.
In claim 13, lines 3-4, “a bottom of the groove and the predetermined breaking part have the predetermined distance in-between” should read --a bottom of the groove and the predetermined breaking part have the second predetermined distance in-between-- (emphasis added). Support can be found at least in Fig. 3 and lines 3-4 of the intervening claim 9.
In claim 16, the semicolon at the end of the claimed limitation should be changed to a period.
In claim 19, “the predetermined breaking part locates …” should read --the predetermined breaking part is located ….”
In claim 20, lines 4-5, “the bending part and the predetermined breaking part has the predetermined distance in-between” should read --the bending part and the predetermined breaking part have the first predetermined distance in-between-- (emphasis added). Support can be found at least in Fig. 3 and lines 8-9 of the base claim 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 16 and 17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN 110531542 (the original document and a machine-generated English translation thereof are used in rejection).
Regarding claim 8, Li teaches an array substrate (e.g., 01, Fig. 10, Fig. 6, translation, [265], [266]; the repair process of Fig. 10 is relevant to the repair process of Fig. 6 in view of the translation, [265], Fig. 10 in association with Fig. 6 is discussed in rejection), comprising: 
a data line (e.g., 40, Fig. 10, Fig. 6, translation, [86]); 
a thin film transistor (e.g., TFT, Fig. 10, Fig. 6, translation, [86]), comprising a gate, a source, and a drain (e.g., gate portion of 30, source portion of S and drain portion of D, Fig. 10, Fig. 6, translation, [86]); 
a source wire (e.g., source wire portion of S which is connected to the data line 40 and arranged in parallel with the scan line 30; Fig. 10, Fig. 6), wherein one end of the source wire is electrically connected to the source and another end of the source wire is electrically connected to the data line (e.g., Fig. 10, Fig. 6), and the source wire comprises a predetermined breaking part (e.g., part of the source wire portion of S discussed above, to be cut off, Fig. 10, Fig. 6, translation, [152]), configured to be cut off to break an electrical connection between the source and the data line; and 
a scan line (e.g., 30, Fig. 10, Fig. 6, translation, [86]), arranged across the data line, wherein the scan line and the predetermined breaking part have a first predetermined distance in-between (e.g., a first distance between the scan line 30 and the part of the source wire portion of S to be cut off as discussed above, which may be predetermined by an array substrate design so that the array substrate performs desired functions, Fig. 10, Fig. 6).
Li does not explicitly teach 15the first predetermined distance is used to prevent the scan line and the data line from forming a short circuit when a fixing operation is being performed.
Li, however, recognizes a method for repairing a short circuit between the scan line 30 and the data line 40 in the array substrate 01 in which the part of the source wire portion of S which is connected to the data line 40 and arranged in parallel with the scan line 30, is cut off (e.g., Fig. 10, Fig. 6; translation, [265], [152]). Also, according to Applicant’s original disclosure, the array substrate 100 sets the predetermined distance 13a between the scan line 13 and the predetermined breaking part 121 of the source wire 12, which results in preventing the scan line 13 and the data line 10 from forming a short circuit when a fixing operation is being performed (e.g., [44]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the array substrate of Li may prevent forming a short circuit between the scan line and the data line when a fixing operation is being performed because the arrangement and distance of the scan line and the part of the source wire portion of S to be cut off  discussed above in Li are similar to those of Applicant’s original disclosure for example. 
Regarding claim 16, Li teaches the array substrate of claim 8, wherein a plurality of pixel electrodes (e.g., 21, Fig. 10, Fig. 6, translation, [86]) arranged in an array, wherein each drain (e.g., D, Fig. 10, Fig. 6, translation, [86]) is electrically connected to an electrode of the plurality of pixel electrodes in a one-by-one correspondence.
Regarding claim 17, Li teaches a display panel (e.g., Figs. 13, translation, [269]), comprising an array substrate (e.g., 01, Fig. 10, Fig. 6, translation, [265], [266]; the repair process of Fig. 10 is relevant to the repair process of Fig. 6 in view of the translation, [265], Fig. 10 in association with Fig. 6 is discussed in rejection), comprising: 
a data line (e.g., 40, Fig. 10, Fig. 6, translation, [86]); 
a thin film transistor (e.g., TFT, Fig. 10, Fig. 6, translation, [86]), comprising a gate, a source, and a drain (e.g., gate portion of 30, source portion of S and drain portion of D, Fig. 10, Fig. 6, translation, [86]); 
a source wire (e.g., source wire portion of S which is connected to the data line 40 and arranged in parallel with the scan line 30; Fig. 10, Fig. 6), wherein one end of the source wire is electrically connected to the source and another end of the source wire is electrically connected to the data line (e.g., Fig. 10, Fig. 6), and the source wire comprises a predetermined breaking part (e.g., part of the source wire portion of S discussed above, to be cut off, Fig. 10, Fig. 6, translation, [152]), configured to be cut off to break an electrical connection between the source and the data line (e.g., Fig. 10, Fig. 6).; and 
a scan line (e.g., 30, Fig. 10, Fig. 6, translation, [86]), arranged across the data line, wherein the scan line and the predetermined breaking part have a first predetermined distance in-between (e.g., a first distance between the scan line 30 and the part of the source wire portion of S to be cut off as discussed above, which may be predetermined by an array substrate design so that the array substrate performs desired functions, Fig. 10, Fig. 6).
Li does not explicitly teach 15the first predetermined distance is used to prevent the scan line and the data line from forming a short circuit when a fixing operation is being performed.
Li, however, recognizes a method for repairing a short circuit between the scan line 30 and the data line 40 in the array substrate 01 in which the part of the source wire portion of S which is connected to the data line 40 and arranged in parallel with the scan line 30, is cut off (e.g., Fig. 10, Fig. 6; translation, [265], [152]). Also, according to Applicant’s original disclosure, the array substrate 100 sets the predetermined distance 13a between the scan line 13 and the predetermined breaking part 121 of the source wire 12, which results in preventing the scan line 13 and the data line 10 from forming a short circuit when a fixing operation is being performed (e.g., [44]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the array substrate of Li may prevent forming a short circuit between the scan line and the data line when a fixing operation is being performed because the arrangement and distance of the scan line and the part of the source wire portion of S to be cut off  discussed above in Li are similar to those of Applicant’s original disclosure for example. 
Claims 8, 16 and 17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. CN 110262146 (the original document and a machine-generated English translation thereof are used in rejection).
Regarding claim 8, Liu teaches an array substrate (e.g., Fig. 1, translation, [30]), comprising: 
a data line (e.g., 2, Fig. 1, translation, [30]); 
a thin film transistor (e.g., 3, Fig. 1, translation, [30]), comprising a gate, a source, and a drain (e.g., gate portion of 1, source portion of 32 and drain portion of 33, Fig. 1, translation, [30]); 
a source wire (e.g., source wire portion of 32 which is connected to the data line 40, to be cut off; Fig. 1, translation, [32]), wherein one end of the source wire is electrically connected to the source and another end of the source wire is electrically connected to the data line (e.g., Fig. 1), and the source wire comprises a predetermined breaking part (e.g., part of the source wire portion of 32 discussed above, to be cut off, Fig. 1, translation, [32]), configured to be cut off to break an electrical connection between the source and the data line (e.g., Fig. 1); and 
a scan line (e.g., 1, Fig. 1, translation, [30]), arranged across the data line, wherein the scan line and the predetermined breaking part have a first predetermined distance in-between (e.g., a first distance between the scan line 1 and the part of the source wire portion of 32 to be cut off as discussed above, which may be predetermined by an array substrate design so that the array substrate performs desired functions, Fig. 1).
Liu does not explicitly teach 15the first predetermined distance is used to prevent the scan line and the data line from forming a short circuit when a fixing operation is being performed.
Liu, however, recognizes a method for repairing a short circuit between the scan line 1 and the data line 2 in the array substrate in which the part of the source wire portion of 32 which is connected to the data line 40 is cut off (e.g., Fig. 1; translation, [32]). Also, according to Applicant’s original disclosure, the array substrate 100 sets the predetermined distance 13a between the scan line 13 and the predetermined breaking part 121 of the source wire 12, which results in preventing the scan line 13 and the data line 10 from forming a short circuit when a fixing operation is being performed (e.g., [44]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the array substrate of Liu may prevent forming a short circuit between the scan line and the data line when a fixing operation is being performed because the arrangement and distance of the scan line and the part of the source wire portion of 32 to be cut off as discussed above in Liu are similar to those of Applicant’s original disclosure for example. 
Regarding claim 16, Liu teaches the array substrate of claim 8, wherein a plurality of pixel electrodes (e.g., 4, Fig. 1, translation, [30]) arranged in an array, wherein each drain (e.g., 33, Fig. 1, [30]) is electrically connected to an electrode of the plurality of pixel electrodes in a one-by-one correspondence.
Regarding claim 17, Liu teaches
Regarding claim 8, Liu teaches a display panel (e.g., [30]), comprising an array substrate (e.g., Fig. 1, translation, [30]), comprising: 
a data line (e.g., 2, Fig. 1, translation, [30]); 
a thin film transistor (e.g., 3, Fig. 1, translation, [30]), comprising a gate, a source, and a drain (e.g., gate portion of 1, source portion of 32 and drain portion of 33, Fig. 1, translation, [30]); 
a source wire (e.g., source wire portion of 32 which is connected to the data line 40, to be cut off; Fig. 1, translation, [32]), wherein one end of the source wire is electrically connected to the source and another end of the source wire is electrically connected to the data line (e.g., Fig. 1), and the source wire comprises a predetermined breaking part (e.g., part of the source wire portion of 32 discussed above, to be cut off, Fig. 1, translation, [32]), configured to be cut off to break an electrical connection between the source and the data line (e.g., Fig. 1); and 
a scan line (e.g., 1, Fig. 1, translation, [30]), arranged across the data line, wherein the scan line and the predetermined breaking part have a first predetermined distance in-between (e.g., a first distance between the scan line 1 and the part of the source wire portion of 32 to be cut off as discussed above, which may be predetermined by an array substrate design so that the array substrate performs desired functions, Fig. 1).
Liu does not explicitly teach 15the first predetermined distance is used to prevent the scan line and the data line from forming a short circuit when a fixing operation is being performed.
Liu, however, recognizes a method for repairing a short circuit between the scan line 1 and the data line 2 in the array substrate in which the part of the source wire portion of 32 which is connected to the data line 40 is cut off (e.g., Fig. 1; translation, [32]). Also, according to Applicant’s original disclosure, the array substrate 100 sets the predetermined distance 13a between the scan line 13 and the predetermined breaking part 121 of the source wire 12, which results in preventing the scan line 13 and the data line 10 from forming a short circuit when a fixing operation is being performed (e.g., [44]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the array substrate of Liu may prevent forming a short circuit between the scan line and the data line when a fixing operation is being performed because the arrangement and distance of the scan line and the part of the source wire portion of 32 to be cut off as discussed above in Liu are similar to those of Applicant’s original disclosure for example. 
Allowable Subject Matter
Claims 1, 6 and 7 are allowable.
Claims 2-5 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten or amended to overcome the claim objection, set forth in this Office action.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten or amended to overcome the claim objection, set forth in this Office action.
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        August 17, 2022